DETAILED ACTION
Election/Restrictions
1.          Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The recitation of blockchain is directed to business transaction aspect of the invention. Looking at the original disclosure, Paragraph [00359] discusses business transactions including ordering and delivery, cryptographic keys, management of payments, etc, and Paragraphs [00368]-[00369] mentions blockchain used for business transactions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
2.         Although not reiterated, the requirement under 37 CFR 1.105 is still maintained. 
Double Patenting
Previous rejection is maintained, although not reiterated here.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn)

          Regarding Claims 1 and 14.    A monitoring system for data collection (Abstract), in a production environment (Paragraph [0053], produces clean cloth using the washer), the system comprising:

a data collector communicatively coupled to a plurality of input channels, each of the plurality of input channels operatively coupled to at least one piece of equipment of the production environment (Paragraph [0053], sensors attached to monitor washing machine)

a distributed ledger structured to store a plurality of detection values collected from the plurality of input channels (Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger. Note that “a distributed ledger” is nothing more than a generic storage to store a plurality of detection values, and as such, do not have any patentable weight. Paragraph [0053], the ADEPT washer is one of the IoT device and it has a storage to store sensed data to determine various status, including when the detergent levels are low, plugged filters, etc. as well file share with other IoT devices )

a data acquisition circuit communicatively coupled to the distributed ledger, and structured to interpret at least a portion of the plurality of detection values (Paragraph [0047]; sense event; [0053]), a data analysis circuit structured to identify a status Paragraph [0040], reduced water flow; Paragraph [0053]; [0055], filter plugged; sending messages to User notifying to re-stock detergent; Paragraph [0055], service needed, etc); and

a response circuit structured to adjust a parameter of the production environment in response to the status (Paragraph [0048]-[0051]; Paragraph [0055], actions such as repairing)

          Regarding Claim 2. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to optimize data collection based, at least in part, on the identified status corresponding to the production environment (Abstract, Paragraph [0006]; autonomous, self-servicing, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308; Paragraph [0040], filter shows premature failure, additional diagnostics can be executed)

          Regarding Claim 3. Cohn discloses the self-organized swarm of data collectors is further configured to optimize data collection by iteratively improving an outcome of the identified status iteratively or repeatedly, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308, and repeating)

          Regarding Claim 5. Cohn discloses the outcome of the identified status comprises at least one parameter selected from the parameters consisting of: a production outcome, a product quality description, a product yield description, a product quantity description, a product variability description, a process completion time, a product purity result, and a production capacity (Paragraph [0053], detergent level low)

          Regarding Claim 6. Cohn discloses the data analysis circuit is further structured to determine a data collection parameter for any one or more of the plurality of input channels (Paragraph [0047]), and wherein the distributed ledger is further structured to store the data collection parameter (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 7. Cohn discloses the data collection parameter comprises at least one parameter selected from the parameters consisting of: a data quality parameter, a data consistency parameter, a data efficiency parameter, a data comprehensiveness parameter, a data reliability parameter, a data effectiveness parameter, and a data storage utilization parameter (Paragraph [0047])

          Regarding Claim 8. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to iteratively improve the data collection parameter (iteratively or repeatedly, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308, and repeating)

          Regarding Claim 9. Cohn discloses the response circuit is further structured to adjust the parameter by performing at least one of: changing an equipment type, changing operating parameters for a piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment for a system (Paragraph [0055])

          Regarding Claim 10. Cohn discloses the plurality of detection values is distributed from the data collector to the distributed ledger based on at least one of a network condition, an intelligent, remote management of a distribution of the plurality of detection values, or a self-organization of the data collector (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 11. Cohn discloses the status of the production environment comprises at least one of: a current state of the at least one piece of equipment, a current condition of the at least one piece of equipment, a current stage of a production in the production environment, or a confirmation of the current stage of the production in the production environment (Paragraph [0040]; [0053])

          Regarding Claim 13. Cohn discloses the response circuit is further structured to rebalance a process load between components of the production environment to extend a life of a component, improve a probability of process success, or facilitate maintenance on a component (Paragraph [0040]; Paragraph [0055], replace filter, etc)

          Regarding Claim 15. Cohn discloses determining a data collection parameter for any one or more of the plurality of input channels (Paragraph [0047])

          Regarding Claim 16. Cohn discloses storing the data collection parameter on the distributed ledger (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 17. Cohn discloses adjusting the parameter comprises at least one of: changing an equipment type, changing operating parameters for a piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment for a system (Paragraph [0055])

          Regarding Claim 18. Cohn discloses the plurality of detection values is distributed from the data collector to the distributed ledger based on at least one of: a network condition, an intelligent, remote management of a distribution of the plurality of detection values, or a self-organization of the data collector (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 19. Cohn discloses the status of the production environment comprises at least one of: a current state of the at least one piece of equipment, a current condition of the at least one piece of equipment, a current stage of a production Paragraph [0053])

          Regarding Claim 20. Cohn discloses adjusting the parameter further comprises rebalancing a process load between components of the production environment to extend a life of a component, improve a probability of process success, or facilitate maintenance on a component (Paragraph [0040]; Paragraph [0055], replace filter, etc)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 in view of Discenzo et al., US Pat No. 5,917,428 (hereinafter Discenzo)

          Regarding Claim 4. Cohn discloses using sensors to collect data to monitor the status of an appliance (Paragraph [0003]), including washing machine (Paragraph [0053])

Cohn does not disclose the self-organized swarm of data collectors is further configured to organize by performing at least one operation selected from the operations consisting of: adjusting a location of at least one of the data collectors; adjusting a sampling rate of a sensor associated with at least one of the plurality of input channels; and adjusting a coupling arrangement between at least one of the data collectors and at least one of the plurality of input channels.

Discenzo discloses at least adjusting the sampling rate of selective ones of said plurality of sensors based on an operating condition of a motor (Claim 9) of a consumer appliance (Col. 2, lines 9-17; Abstract; Fig. 2, 5; Col. 1, lines 61-67; Col. 2, lines 1-6)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Discenzo in Cohn and perform at least one operation selected from the operations consisting of: adjusting a location of at least one of the data collectors; adjusting a sampling rate of a sensor associated with at least one .

8.          Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn) in view of Patel et al., US-PGPUB 2013/0179124 (hereinafter Patel) and Holmes et al., US-PGPUB 2008/0156094 (hereinafter Holmes)

          Regarding Claim 12. Cohn does not disclose the data analysis circuit is further structured to utilize an expert system diagnostic tool to identity the status, wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system, and wherein the expert system diagnostic tool is structured to identity changes in a noise pattern of the tank.

Holmes discloses failure of the washing machine due to excess noise from the out-of-balance condition load and condition (Paragraph [0004])

Patel discloses using washing machines generating periodic noise pattern (Paragraph [0177])

.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
10.          In regard to the IDS, the 37 CFR 1.105 is a separate requirement raised by the Examiner due to the Applicant inundating the Examiner with the excessive number of references that simply cannot be reasonably examined within a given examining time to properly determine the claimed invention’s potential allowability (and not because the Examiner is questioning any Applicant’s hidden motive, including attempt to conceal any highly relevant reference with such inundation). Applicant is reminded that failure to comply will result in the abandonment of the application according to 1.105 (c) (unless the Office Action indicates otherwise). Note that this is the Applicant’s first refusal to comply with the simple requirement. 
11.          In regard to 103 rejection, Applicant argues that the cited reference fails to teach or suggest at least the limitation directed to a distributed ledger, and further states that the Office’s mapping is arbitrary, capricious and therefore invalid. 
In Response, the Examiner respectfully disagrees. Foremost, the limitation “a distributed ledger” is nothing more than a labeling of a generic storage to store a plurality of detection values”. In other words, “a distributed ledger” is not given any patentable weight (other than as a generic storage). Having said that, Paragraph [0053] in Cohn discloses an exemplary implementation of the Cohn’s invention using the ADEPT washer as one of the IoT device, where it has a storage (like other IoT devices) to not only store sensed data from a plurality of sensors (or channels) to determine various status associated with the washer, including when the detergent levels are low, plugged filters, etc., but also file share any relevant information with other IoT devices. As such, Cohn discloses as claimed.
Note: The Next Office action will include 112 and 101 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865